SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:October 2, 2013 VILLAGE SUPER MARKET, INC. (Exact Name of Registrant as specified in its charter) New Jersey 0-2633 22-1576170 (State or Other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 733 Mountain Avenue Springfield, New Jersey07081 (Address of principal executive offices) (973) 467-2200 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions : []Written communication pursuant to Rule 425 under the Securities Act( 17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act( 17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On October 2, 2013, Village Super Market, Inc. issued a press release to announce its results for the fourth quarter of 2013.A copy of the press release is attached as Exhibit 99.1. Item 9.01Financial Statements and Exhibits Exhibit No. Description Press release issued by the registrant, date October 2, 2013 Signature Pursuant to the requirements of the Securities and Exchange Act of 1934. the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By:/s/ Kevin Begley Name:Kevin Begley Title:Chief Financial Officer
